--------------------------------------------------------------------------------

Exhibit 10.1
 

(jp morgan logo) [t78798001a_v1.jpg]   (wells fargo logo) [t78798001_v1.jpg]

 
March 26, 2014


Project ETC
Commitment Letter


Aceto Corporation
4 Tri Harbor Court
Port Washington, New York 11050
Attention: Douglas Roth, Chief Financial Officer
 
Ladies and Gentlemen:
 
You (the “Borrower” or “you”) have advised J.P. Morgan Securities LLC (“JPMS”),
and Wells Fargo Securities, LLC (“WFS” and collectively with JPMS, the “Lead
Arrangers”) and JPMorgan Chase Bank, N.A. (“JPMCB”) and Wells Fargo Bank,
National Association (“WFB” and, collectively with JPMCB, the “Commitment
Lenders”; and together with the Lead Arrangers, the “Commitment Parties” or “we”
or “us”) that you intend to acquire all of the equity interests (the
“Acquisition”) of PACK Pharmaceuticals, LLC (the “Target”) and consummate the
other transactions described on Exhibit A hereto.  Capitalized terms used but
not defined herein are used with the meanings assigned to them on the Exhibits
attached hereto (such Exhibits, together with this letter, collectively, the
“Commitment Letter”).  In connection with the foregoing, you have requested that
(i) the Lead Arrangers agree to structure, arrange and syndicate senior secured
credit facilities to include (a) a revolving credit facility in an aggregate
principal amount of $60,000,000 (the “Revolving Credit Facility”) and (b) a term
loan facility in an initial aggregate principal amount of $70,000,000 (the “Term
Loan Facility”; together with the Revolving Credit Facility, the “Facilities”).


1.  Commitments
 
In connection with the Transactions, each Commitment Lender is pleased to advise
you of its several commitment to provide fifty percent (50%) of the principal
amount of the Facilities on the hereinafter defined Closing Date (to be applied
ratably across the Facilities) upon the terms set forth in this letter and
Exhibits B and C hereto (collectively, the “Term Sheet”), and subject only to
the conditions set forth in, or referenced in Section 6 of this letter.
 
2.  Titles and Roles
 
It is agreed that: (i) the Lead Arrangers will act as joint lead arrangers and
joint bookrunners for the Facilities, (ii) WFB will act as the sole and
exclusive syndication agent for the Facilities and (iii) JPMCB will act as the
sole and exclusive administrative agent for the Facilities.
 
It is agreed that JPMS will have “left placement” and WFB will have “right
placement” in the Confidential Information Memorandum (if any) referred to below
and in all other marketing materials or other documentation used in connection
with the Facilities and shall have all roles and responsibilities customarily
associated with such placement.  You agree that no other agents, co-agents,
arrangers, co-arrangers, bookrunners, co-bookrunners, managers or co-managers
will be appointed, no other titles will be awarded and no compensation (other
than that expressly contemplated by the Term Sheet and Fee Letters referred to
below) will be paid in connection with the Facilities unless you and we shall so
reasonably agree (it being understood and agreed that no other agent, co-agent,
arranger, co-arranger, bookrunner, co-bookrunner, manager or co-manager shall be
entitled to greater economics in respect of the Facilities than the Commitment
Parties).
 

 

 

 

 
3.  Syndication
 
We reserve the right to syndicate the Facilities to a group of lenders
identified by us and approved (such approval not to be unreasonably withheld,
conditioned or delayed) by you (together with the Commitment Lenders, the
“Lenders”).  You agree to actively assist (and to use your commercially
reasonable efforts to cause the Target to actively assist) the Commitment
Parties in completing a syndication reasonably satisfactory to you and the
Commitment Parties.  Such assistance shall include (A) your using commercially
reasonable efforts to ensure that the syndication efforts benefit from your
existing banking relationships, (B) direct contact between your senior
management and advisors and the proposed Lenders at times and locations
reasonably acceptable to you (and using your commercially reasonable efforts to
ensure such contact between senior management of the Target and the proposed
Lenders), (C) to the extent requested by the Lead Arrangers, your preparing and
providing to the Commitment Parties (and using commercially reasonable efforts
to cause the Target to prepare and provide) all information with respect to you
and the Target and its subsidiaries and the Transactions, including all
financial information and Projections (as defined below), as the Commitment
Parties may reasonably request in connection with the arrangement and
syndication of the Facilities and your assistance (and using your commercially
reasonable efforts to cause the Target to assist) in the preparation of one or
more confidential information memoranda or lender slides (each, a “Confidential
Information Memorandum”) and other marketing materials to be used in connection
with the syndication (all such information, memoranda and material, “Information
Materials”), (D) your hosting, with the Commitment Parties, of one or more
meetings of prospective Lenders at times and locations to be mutually agreed
(and using your commercially reasonable efforts to cause the officers of the
Target to be available for such meetings) and (E) there being no competing
offering, placement, arrangement or syndication of any debt securities or other
debt financing by or on behalf of the Borrower or its subsidiaries.  You hereby
authorize the Commitment Parties to download copies of the Borrower’s trademark
logos from its website and post copies thereof on the IntraLinks site or similar
workspace established by the Lead Arrangers to syndicate the Facilities and use
the logos on any confidential information memorandum, presentations and other
marketing materials prepared in connection with the syndication of the
Facilities or in any advertisements (to which you consent, such consent not to
be unreasonably withheld) that any Commitment Party may place after the closing
of the Facilities in financial and other newspapers and journals, or otherwise,
at its own expense describing its services to the Borrower hereunder.  Without
limiting your obligations to assist with syndication efforts as set forth in
this paragraph, we agree that the Commitment Lenders will not be released from
their several commitment hereunder in connection with any such syndication or
assignment to any Lender unless (A) (i) you have consented to such syndication
or assignment in writing (such consent not to be unreasonably withheld or
delayed) and (ii) any such Lender has entered into an amendment or joinder with
respect to this Commitment Letter committing to provide a portion of the
Facilities (in which case the Commitment Lenders’ several commitments hereunder
shall be reduced ratably at such time by an amount equal to the commitment
assumed by such Lender) or (B) such Lender shall have entered into the
applicable Credit Documentation (as defined in Exhibit C) and funded the portion
of the Facilities required to be funded by it on the Closing Date.  For the
avoidance of doubt, any reduction in the commitments of the Commitment Lenders
hereunder shall be applied ratably to all such Commitment Lenders’ commitments
in respect of the Facilities.  Notwithstanding anything to the contrary
contained in this Commitment Letter or any Fee Letter or any other letter
agreement or undertaking concerning the financing of the Transactions to the
contrary, neither the obtaining of the ratings referenced above or the
compliance with any of the other provisions set forth in this paragraph shall
constitute a condition to the commitments hereunder or the funding of the
Facilities on the Closing Date.
 

2

 

 

 
JPMS will manage, in consultation with you, all aspects of the syndication,
including decisions as to the selection of institutions to be approached and
when they will be approached, when commitments will be accepted, which
institutions will participate, the allocation of the commitments among the
Lenders and the amount and distribution of fees among the Lenders.  You hereby
acknowledge and agree that the Lead Arrangers will have no responsibility other
than to arrange the syndication as set forth herein and in no event shall the
Commitment Parties be subject to any fiduciary or other implied duties in
connection with the transactions contemplated hereby.
 
If requested by the Commitment Parties, you agree to assist in the preparation
of a version of each Confidential Information Memorandum or other Information
Material (a “Public Version”) consisting exclusively of information with respect
to you and your affiliates, the Target and its subsidiaries and the Transactions
that is either publicly available or not material with respect to you and your
affiliates, the Target and its subsidiaries, any of your or their respective
securities or the Transactions for purposes of United States federal and state
securities laws (such information, “Non-MNPI”).  Such Public Versions, together
with any other information prepared by you or the Target or your or its
affiliates or representatives and conspicuously marked “Public” (collectively,
the “Public Information”), which at a minimum means that the word “Public” will
appear prominently on the first page of any such information, may be distributed
by us to prospective Lenders who have advised us that they wish to receive only
Non-MNPI (“Public Side Lenders”), and you shall be deemed to have authorized the
Public Side Lenders to treat such Public Versions and such marked information as
containing Non-MNPI.  You acknowledge and agree that, in addition to Public
Information and unless you promptly notify us otherwise, (a) drafts and final
definitive documentation with respect to the Facilities, (b) administrative
materials prepared by the Commitment Parties for prospective Lenders (such as a
lender meeting invitation, allocations and funding and closing memoranda) and
(c) notifications of changes in the terms of the Facilities may be distributed
to Public Side Lenders.
 
In connection with our distribution to prospective Lenders of any Confidential
Information Memorandum and, upon our request, any other Information Materials,
you will execute and deliver to us a customary authorization letter authorizing
such distribution and, in the case of any Public Version thereof, representing
that it only contains Non-MNPI.  Each Confidential Information Memorandum will
be accompanied by a disclaimer exculpating you and us with respect to any use
thereof and of any related Information Materials by the recipients thereof.
 
4.  Information
 
You hereby represent and warrant that (with respect to any information relating
to the Target and its subsidiaries, to the best of your knowledge) (a) all
information (including all Information Materials), other than the Projections
and information of a general economic or industry specific nature (the
“Information”), that has been or will be made available to us by you or any of
your representatives in connection with the transactions contemplated hereby,
when taken as a whole, does not or will not, when furnished to us, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made (giving effect
to all supplements thereto) and (b) the financial projections and other
forward-looking information (the “Projections”) that have been or will be made
available to us by you or any of your representatives in connection with the
transactions contemplated hereby have been or will be prepared in good faith
based upon assumptions believed by you to be reasonable at the time furnished to
us (it being recognized by the Commitment Parties that (A) such Projections are
not to be viewed as facts and that actual results during the period or periods
covered by any such Projections may differ from the projected results, and such
differences may be material and (B) the Projections are subject to significant
uncertainties and contingencies and no assurance can be given that the projected
results will be realized).  You agree that if, at any time prior to the Closing
Date, you become aware that any of the representations in the preceding sentence
is incorrect, in any material respect, then you will (or, with respect to the
Information and Projections relating to the Target and its subsidiaries, will
use commercially reasonable efforts to) promptly supplement the Information and
the Projections so that (with respect to Information and Projections relating to
the Target and its subsidiaries, to your knowledge) such representations are
correct, in all material respects, under those circumstances.  You understand
that in arranging and syndicating the Facilities we may use and rely on the
Information and Projections without independent verification thereof.
 

3

 

 

 
5.  Fees
 
As consideration for the commitments and agreements of the Commitment Parties
hereunder, you agree to pay or cause to be paid the nonrefundable fees described
in the Fee Letters dated the date hereof and delivered herewith (collectively,
the “Fee Letters”) on the terms and subject to the conditions set forth therein.
 
6.  Conditions
 
Each Commitment Party’s commitments and agreements hereunder are subject to the
conditions set forth in this Section 6, in Exhibit C and in Exhibit B under the
heading “CERTAIN CONDITIONS – Initial Conditions”.
 
Notwithstanding anything in this Commitment Letter, the Fee Letters or the
Credit Documentation to the contrary, (a) the only representations relating to
you, the Target and its subsidiaries and their respective businesses the
accuracy of which shall be a condition to availability of the Facilities on the
Closing Date shall be (i) such of the representations made by the Target in the
Purchase Agreement as are material to the interests of the Lenders, but only to
the extent that the accuracy of any such representation is a condition to your
obligations to close under the Purchase Agreement or you have the right to
terminate your obligations under the Purchase Agreement or decline to consummate
the Transaction as a result of a breach of such representations in the Purchase
Agreement (the “Purchase Agreement Representations”) and (ii) the Specified
Representations (as defined below), and (b) the terms of the Credit
Documentation shall be in a form such that they do not impair availability of
the Facilities on the Closing Date if the conditions set forth or referenced in
this Section 6 are satisfied (it being understood that, to the extent any
collateral (including the grant or perfection of any security interest) referred
to in the Term Sheet is not or cannot be provided on the Closing Date (other
than (x) the grant and perfection of security interests (i) in assets therein
with respect to which a lien may be perfected solely by the filing of a
financing statement under the Uniform Commercial Code (“UCC”) or (ii) in
certificated equity interests any domestic subsidiary with respect to which a
lien may be perfected by the delivery of an equity certificate and (y) the
filing of short-form security agreements or confirmatory grants with the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, with respect to intellectual property collateral registered in any
such office) after your use of commercially reasonable efforts to do so without
undue burden or expense, then the provision of such collateral shall not
constitute a condition precedent to the availability of the Facilities on the
Closing Date, but may instead be provided after the Closing Date if the Borrower
agrees to deliver or cause to be delivered such collateral and related documents
and instruments, and take or cause to be taken such other actions as may be
required to perfect such security interests, within a reasonable period after
the Closing Date to be mutually agreed).  For purposes hereof, “Specified
Representations” means the representations and warranties referred to in the
Term Sheet relating to corporate existence and qualification, corporate power
and authority, due authorization, execution and delivery of, and enforceability
of, the Credit Documentation, validity and perfection of the liens under the
security documents (subject to the limitation set forth in the preceding
sentence), no conflicts with organizational documents, governmental approvals,
use of proceeds, Investment Company Act, solvency (as set forth in the form
solvency certificate attached as Annex I to Exhibit C), Federal Reserve
regulations and anti-corruption laws and sanctions.  Notwithstanding anything in
this Commitment Letter or the Fee Letters to the contrary, the only conditions
to availability of the Facilities on the Closing Date are set forth in this
Section 6, in Exhibit B under the heading “CERTAIN CONDITIONS – Initial
Conditions” and in Exhibit C.  This paragraph, and the provisions herein, shall
be referred to as the “Limited Conditionality Provision”.
 

4

 

 

 
Each Commitment Party’s commitments and agreements hereunder are further subject
to (a) there not occurring a Borrower Material Adverse Effect and (b) there not
occurring a Target Material Adverse Effect and (ii) all your obligations
hereunder and under the Fee Letters to pay fees and expenses.  As used herein,
“Borrower Material Adverse Effect” means any fact, change, event, circumstance
or occurrence affecting Parent or its Affiliates that, individually or in the
aggregate (taking into account all other such facts, changes, events,
circumstances or occurrences), has prevented, materially delayed or materially
impeded, or would be reasonably likely to prevent, materially delay or
materially impede (in each case whether or not durationally significant), the
performance by Parent or Purchaser of their respective obligations under the
Purchase Agreement or the consummation of the Transaction.  Borrower Material
Adverse Effect will not include: (i) any fact, change, event, circumstance or
occurrence to the extent constituting, resulting from or arising out of changes,
events or developments in or affecting the industry in which Parent or its
Affiliates operate that does not have a disproportionate effect on Parent and
its Affiliates as a whole; (ii) any fact, change, event, circumstance or
occurrence to the extent constituting, resulting from or arising out of national
or international political or social conditions, including the engagement by the
United States in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
that does not have a disproportionate effect on Parent and its Affiliates taken
as a whole; (iii) any fact, change, event, circumstance or occurrence to the
extent constituting, resulting from or arising out of changes, events or
developments in financial or securities markets, general business conditions or
the economy in general which does not have a disproportionate effect on Parent
and its Affiliates taken as a whole; (iv) changes in GAAP, but only to the
extent that such changes do not have a disproportionate effect on Parent and its
Affiliates taken as a whole; (v) changes in applicable Law which do not have a
disproportionate effect on Parent and its Affiliates taken as a whole; or (vii)
the taking of any action contemplated by the Purchase Agreement and “Target
Material Adverse Effect” means any fact, change, event, circumstance or
occurrence affecting the Company or the Business that, individually or in the
aggregate (taking into account all other such facts, changes, events,
circumstances or occurrences), has had, or would be reasonably likely to have, a
materially adverse effect (whether or not durationally significant) upon the
assets, business, operations, condition (financial or otherwise) or prospects of
the Company or the Business, taken as a whole.  Target Material Adverse Effect
will not include: (i) any fact, change, event, circumstance or occurrence to the
extent constituting, resulting from or arising out of changes, events or
developments in or affecting the industry in which the Company operates that
does not have a disproportionate effect on the Company or the Business as a
whole, including, without limitation, material changes in procurement and
distribution policies and methods by Material Customers; (ii) any fact, change,
event, circumstance or occurrence to the extent constituting, resulting from or
arising out of national or international political or social conditions,
including the engagement by the United States in hostilities, whether or not
pursuant to the declaration of a national emergency or war, or the occurrence of
any military or terrorist attack that does not have a disproportionate effect on
the Company or the Business, taken as a whole; (iii) any fact, change, event,
circumstance or occurrence to the extent constituting, resulting from or arising
out of changes, events or developments in financial or securities markets,
general business conditions or the economy in general which does not have a
disproportionate effect on the Company or the Business taken as a whole; (iv)
changes in GAAP, but only to the extent that such changes do not have a
disproportionate effect on the Company or the Business taken as a whole; (v)
changes in applicable Law which do not have a disproportionate effect on the
Company or the Business taken as a whole; (vi) any failure by the Company to
meet internal financial projections (it being understood that an underlying
cause of such failure may itself be a Company Material Adverse Effect); or (vii)
the taking of any action expressly contemplated by or permitted under the
Purchase Agreement.  Any capitalized terms used but not defined in the
immediately foregoing two definitions shall have the meanings set forth in the
Purchase Agreement as in effect on the date hereof.
 

5

 

 

 
7.  Indemnification and Expenses
 
You agree (a) to indemnify and hold harmless the Commitment Parties, their
affiliates and their respective directors, officers, employees, advisors,
affiliates, agents and other representatives (each, an “indemnified person”)
from and against any and all losses, claims, damages and liabilities to which
any such indemnified person may become subject arising out of or in connection
with this Commitment Letter, any Fee Letter, the Facilities, the use of the
proceeds thereof or the Acquisition and the Transactions or any claim,
litigation, investigation or proceeding (a “Proceeding”) relating to any of the
foregoing, regardless of whether any indemnified person is a party thereto,
whether or not such Proceedings are brought by you, your equity holders,
affiliates, creditors or any other person, and to reimburse each indemnified
person upon demand for any reasonable legal or other out-of-pocket expenses
incurred in connection with investigating or defending any of the foregoing,
provided that the foregoing indemnity will not, as to any indemnified person,
apply to losses, claims, damages, liabilities or related expenses to the extent
they are found by a final, nonappealable judgment of a court of competent
jurisdiction to arise from (x) the willful misconduct or gross negligence of
such indemnified person or (y) a material breach in bad faith by such
indemnified person of its express obligations hereunder pursuant to a claim
initiated by the Borrower and (b) regardless of whether the Closing Date occurs,
to reimburse each Commitment Party and its affiliates for all reasonable
out-of-pocket expenses that have been invoiced prior to the Closing Date or
following termination or expiration of the commitments hereunder (including due
diligence expenses, syndication expenses, travel expenses, and the reasonable
fees, charges and disbursements of counsel) incurred in connection with this
Commitment Letter, the Term Sheet and the Fee Letters or the administration,
amendment, modification or waiver thereof (provided that such legal fees charges
and disbursements in respect of counsel shall be limited to one primary counsel,
and one local counsel in each applicable jurisdiction, for the Lead Arrangers
and the Administrative Agent and additional counsel in light of actual or
potential conflicts of interest or the availability of different claims or
defenses).  It is further agreed that each Commitment Party shall only have
liability to you (as opposed to any other person) and that each Commitment Party
shall be liable solely in respect of its own commitment to the Facilities on a
several, and not joint, basis with any other Commitment Party.  No indemnified
person shall be liable for any damages arising from the use by others of
Information or other materials obtained through electronic, telecommunications
or other information transmission systems, except to the extent any such damages
are found by a final, nonappealable judgment of a court of competent
jurisdiction to arise from the gross negligence or willful misconduct of such
indemnified person.  None of the indemnified persons or you, the Target or any
of your or their respective affiliates or the respective directors, officers,
employees, advisors, and agents of the foregoing shall be liable for any
indirect, special, punitive or consequential damages in connection with this
Commitment Letter, any Fee Letter, the Facilities or the transactions
contemplated hereby, provided that nothing contained in this sentence shall
limit your indemnity obligations in respect of claims made by third parties to
the extent set forth in this Section 7.
 
8.  Sharing of Information, Absence of Fiduciary Relationship, Affiliate
Activities
 
You acknowledge that each Commitment Party (or an affiliate) is a full service
securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services
and such person may from time to time provide investment banking and other
financial services to, and effect transactions for, its own or its affiliates’
account or the account of customers, and hold positions in loans, securities or
options on loans or securities of you, the Target, your or the Target’s
respective affiliates, of other companies that may be the subject of the
transactions contemplated by this Commitment Letter and of other companies with
which you may have commercial or other relationships.  With respect to any
securities and/or financial instruments so held by any Commitment Party (or an
affiliate) or any of its customers, all rights in respect of such securities and
financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.  In addition, each Commitment
Party and its affiliates will not use confidential information obtained from you
or your affiliates or on your or their behalf by virtue of the transactions
contemplated hereby in connection with the performance by such Commitment Party
and its affiliates of services for other companies or persons and the Commitment
Party and its affiliates will not furnish any such information to any of their
other customers.  You also acknowledge that the Commitment Parties and their
respective affiliates have no obligation to use in connection with the
transactions contemplated hereby, or to furnish to you, confidential information
obtained from other companies or persons.
 

6

 

 

 
You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and the Commitment Parties is intended to be or has
been created in respect of any of the transactions contemplated by this
Commitment Letter, irrespective of whether the Commitment Parties have advised
or are advising you on other matters, (b) the Commitment Parties, on the one
hand, and you, on the other hand, have an arm’s length business relationship
that does not directly or indirectly give rise to, nor do you rely on, any
fiduciary duty to you or your affiliates on the part of the Commitment Parties,
(c) you are capable of evaluating and understanding, and you understand and
accept, the terms, risks and conditions of the transactions contemplated by this
Commitment Letter, (d) you have been advised that the Commitment Parties are
engaged in a broad range of transactions that may involve interests that differ
from your interests and that the Commitment Parties have no obligation to
disclose such interests and transactions to you, (e) you have consulted your own
legal, accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (f) each Commitment Party has been, is, and will be acting solely
as a principal and, except as otherwise expressly agreed in writing by it and
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for you, any of your affiliates or any other person
or entity and (g) none of the Commitment Parties has any obligation to you or
your affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein or in any other express writing
executed and delivered by such Commitment Party and you or any such affiliate.
 
9.  Confidentiality
 
This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letters nor any of their terms or substance
shall be disclosed by you, directly or indirectly, to any other person except
(a) you and your officers, directors, employees, affiliates, members, partners,
stockholders, attorneys, accountants, agents and advisors and, on a confidential
basis, those of the Target (provided that any disclosure of any Fee Letter or
its terms or substance to the Target or its officers, directors, employees,
affiliates, members, partners, stockholders, attorneys, accountants, agents or
advisors shall be redacted in a manner reasonably satisfactory to the Commitment
Parties party to such Fee Letter), (b) in any legal, judicial or administrative
proceeding or as otherwise required by law or regulation or as requested by a
governmental authority (in which case you agree, to the extent permitted by law,
to inform us promptly in advance thereof), (c) upon notice to the Commitment
Parties, this Commitment Letter and the existence and contents hereof (but not
the Fee Letters or the contents thereof) may be disclosed in any syndication or
other marketing material in connection with the Facilities or in connection with
any public filing requirement, (d) the Term Sheet may be disclosed to potential
Lenders and to any rating agency in connection with the Transactions and (e) you
may disclose the aggregate fee amount contained in the Fee Letters as part of
the Projections, pro forma information or a generic disclosure of aggregate
sources and uses related to fee amounts related to the Transactions to the
extent customary or required in offering and marketing materials for the
Facilities or in any public or regulatory filing requirement (including any
filing requirement of the Securities and Exchange Commission) relating to the
Transactions (and only to the extent aggregated with all other fees and expenses
of the Transactions and not presented as an individual line item unless required
by applicable law, rule or regulation); provided that the foregoing restrictions
shall cease to apply in respect to the existence and contents of this Commitment
Letter (but not in respect of the Fee Letters and their terms and substance)
after this Commitment Letter has been accepted by you.
 

7

 

 

 
The Commitment Parties shall use all nonpublic information received by them in
connection with the Transactions and the related transactions solely for the
purposes of providing the services that are the subject of this Commitment
Letter and shall treat confidentially all such information; provided, however,
that nothing herein shall prevent any Commitment Party from disclosing any such
information (a) to rating agencies, (b) to any Lenders or participants or
prospective Lenders or participants, (c) in any legal, judicial, administrative
proceeding or other compulsory process or as required by applicable law or
regulations (in which case such Commitment Party shall promptly notify you, in
advance, to the extent permitted by law), (d) upon the request or demand of any
regulatory authority having jurisdiction over such Commitment Party or its
affiliates, (e) to the employees, legal counsel, independent auditors,
professionals and other experts or agents of such Commitment Party
(collectively, “Representatives”) who are informed of the confidential nature of
such information and are or have been advised of their obligation to keep
information of this type confidential, (f) to any of its respective affiliates
(provided that any such affiliate is advised of its obligation to retain such
information as confidential, and such Commitment Party shall be responsible for
its affiliates’ compliance with this paragraph) solely in connection with the
Transactions and any related transactions, (g) to the extent any such
information becomes publicly available other than by reason of disclosure by
such Commitment Party, its affiliates or Representatives in breach of this
Commitment Letter and (h) for purposes of establishing a “due diligence”
defense; provided that the disclosure of any such information to any Lenders or
prospective Lenders or participants or prospective participants referred to
above shall be made subject to the acknowledgment and acceptance by such Lender
or prospective Lender or participant or prospective participant that such
information is being disseminated on a confidential basis in accordance with the
standard syndication processes of such Commitment Party or customary market
standards for dissemination of such type of information.  The provisions of this
paragraph shall automatically terminate two years following the date of this
Commitment Letter.
 
You hereby authorize the Lead Arrangers and the Commitment Parties, at their
respective sole expense, but without any prior approval by you, to publish such
tombstones and give such other publicity to the Facilities as each may from time
to time (after the public announcement of the Acquisition) determine in its sole
discretion, but limited to (i) placing such tombstones and publicity in general
marketing materials of the Commitment Parties and (ii) disclosing the existence
of this Commitment Letter and providing information regarding the Facilities to
market data collectors and similar service providers to the lending industry
(including without limitation for purposes of lending league table calculations)
and not more broadly in financial and other newspapers and journals, or other
public media outlets.  The foregoing authorization shall remain in effect unless
the Borrower notifies each of the Lead Arrangers and the Commitment Parties in
writing that such authorization is revoked.
 
10.  Miscellaneous
 
This Commitment Letter shall not be assignable by you without the prior written
consent of each Commitment Party (and any purported assignment without such
consent shall be null and void), is intended to be solely for the benefit of the
parties hereto and the indemnified persons and is not intended to and does not
confer any benefits upon, or create any rights in favor of, any person other
than the parties hereto and the indemnified persons to the extent expressly set
forth herein.  The Commitment Parties reserve the right to employ the services
of their affiliates in providing services contemplated hereby and to allocate,
in whole or in part, to their affiliates certain fees payable to the Commitment
Parties in such manner as the Commitment Parties and their affiliates may agree
in their sole discretion.  This Commitment Letter may not be amended or waived
except by an instrument in writing signed by you and each Commitment
Party.  This Commitment Letter may be executed in any number of counterparts,
each of which shall be an original, and all of which, when taken together, shall
constitute one agreement.  Delivery of an executed signature page of this
Commitment Letter by facsimile or electronic transmission (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart hereof.  This
Commitment Letter and the Fee Letters are the only agreements that have been
entered into among us and you with respect to the Facilities and set forth the
entire understanding of the parties with respect thereto.  This Commitment
Letter and any claim, controversy or dispute (whether arising in contract,
equity, tort or otherwise) arising under or related to this Commitment Letter
shall be governed by, and construed and interpreted in accordance with, the laws
of the State of New York.
 

8

 

 

 
You and we hereby irrevocably and unconditionally submit to the exclusive
jurisdiction of any state or Federal court sitting in the Borough of Manhattan
in the City of New York over any suit, action or proceeding arising out of or
relating to the Transactions or the other transactions contemplated hereby, this
Commitment Letter or any Fee Letter or the performance of services hereunder or
thereunder.  You and we agree that service of any process, summons, notice or
document by registered mail addressed to you or us shall be effective service of
process for any suit, action or proceeding brought in any such court.  You and
we hereby irrevocably and unconditionally waive any objection to the laying of
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding has been brought in any
inconvenient forum or otherwise based on lack of personal jurisdiction or
improper venue.  YOU AND WE HEREBY IRREVOCABLY AGREE TO WAIVE TRIAL BY JURY IN
ANY SUIT, ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF
ANY PARTY RELATED TO OR ARISING OUT OF THE TRANSACTIONS, THIS COMMITMENT LETTER
OR ANY FEE LETTER OR THE PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.
 
Each of the Commitment Parties hereby notifies you that, pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “PATRIOT Act”), it and each of the Lenders is
required to obtain, verify and record information that identifies the Borrower
and its subsidiaries, which information includes names, addresses, tax
identification numbers and other information that will allow such Commitment
Party and each of the Lenders to identify the Borrower and its subsidiaries in
accordance with the PATRIOT Act.  This notice is given in accordance with the
requirements of the PATRIOT Act and is effective for the Commitment Parties and
each Lender.
 
The indemnification, fee, expense, jurisdiction, syndication and confidentiality
provisions contained herein and in any Fee Letter shall remain in full force and
effect regardless of whether definitive financing documentation shall be
executed and delivered and notwithstanding the termination of this Commitment
Letter or the commitments hereunder; provided that your obligations under this
Commitment Letter (other than your obligations with respect to (a) assistance to
be provided in connection with the syndication thereof and (b) confidentiality
of the Fee Letters and the contents thereof) shall automatically terminate and
be superseded by the provisions of the Credit Documentation upon the initial
funding thereunder, and you shall automatically be released from all liability
in connection therewith at such time, in each case to the extent the Credit
Documentation has comparable provisions with comparable coverage.
 

9

 

 

 
If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and the Fee Letters by
returning to us executed counterparts of this Commitment Letter and the
applicable Fee Letter not later than the earlier of 11:59 p.m., New York City
time, on March 26, 2014.  This offer will automatically expire at such time if
we have not received such executed counterparts in accordance with the preceding
sentence.  In the event that the initial borrowing under the Facilities does not
occur on or before the Expiration Date, then this Commitment Letter and the
commitments hereunder shall automatically terminate unless we shall, in our
discretion, agree to an extension.  “Expiration Date” means the earliest of (i)
May 9, 2014, (ii) the closing of the Acquisition without the use of the
Facilities and (iii) the termination of the Purchase Agreement prior to closing
of the Acquisition or the date of abandonment of the Acquisition or termination
of your obligations under the Purchase Agreement to consummate the Acquisition
in accordance with the terms thereof.
 
[Signature Pages Follow]
 

10

 

 

 
We are pleased to have been given the opportunity to assist you in connection
with this important financing.
 

 
Very truly yours,
         
J.P. MORGAN SECURITIES LLC
                      By:       Name:     Title:  

 

 
JPMORGAN CHASE BANK, N.A.
                           
By:
     
Name:
   
Title:
 

 
Commitment Letter
 

 

 

 

 

 
WELLS FARGO SECURITIES, LLC
                      By:       Name:     Title:        

 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION
                           
By:
     
Name:
   
Title:
 

 
Commitment Letter
 

 

 

 

 
Accepted and agreed to as of the date first written above by:
 
 
ACETO CORPORATION
         
 
By:
   
Name:
 
Title:
 

 
Commitment Letter
 

 

 

 

 
EXHIBIT A

PROJECT ETC
TRANSACTION SUMMARY
 
Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is attached and in
Exhibits B and C thereto.
 
Aceto Corporation (the “Borrower”) will acquire all of the equity interests (the
“Acquisition”) of PACK Pharmaceuticals, LLC (the “Target”) pursuant to a
Membership Interest Purchase Agreement (together with all exhibits, schedules
and disclosure letters thereto, the “Purchase Agreement”) dated as of March 26,
2014 among the Borrower, ETC Acquisition Sub, Inc., the Target, the Sellers
named therein and Sellers’ representative, as agent.  In connection therewith,
it is intended that:
 
(a)           The Borrower will obtain credit facilities (the “Facilities”) in
an initial aggregate principal amount of $130,000,000, as such Facilities are
described in Exhibit B.
 
(b)           Certain of the proceeds of the Facilities on the Closing Date will
be applied (i) to pay the cash consideration for the Acquisition and (ii) to pay
the fees and expenses incurred in connection with the Transactions (such fees
and expenses, the “Transaction Costs”).
 
The transactions described above are collectively referred to herein as the
“Transactions”.  For purposes of this Commitment Letter and the Fee Letters,
“Closing Date” shall mean the date of the satisfaction or waiver of the
conditions set forth in Section 6 of the Commitment Letter, in Exhibit B and in
Exhibit C and the initial funding of one or both of the Facilities.
 

A-1

 

 

 
EXHIBIT B


PROJECT ETC


SENIOR SECURED CREDIT FACILITIES


Term Sheet


March 26, 2014


This Term Sheet is delivered with a commitment letter of even date herewith (the
“Commitment Letter”) from JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC,
Wells Fargo Bank, National Association and Wells Fargo Securities, LLC to the
Borrower in connection with the Revolving Facility and the Term Loan Facility
described below (collectively, the “Facilities”).  Capitalized terms used herein
and not otherwise defined herein shall have the meanings attributed to such
terms in the Commitment Letter.

 

 
I.             Parties


 
Borrower:
Aceto Corporation (the “Borrower”).



Joint Lead Arrangers
 
and Joint Bookrunners:
J.P. Morgan Securities LLC (“JPMorgan”) and Wells Fargo Securities,
LLC  (collectively, in such capacity, the “Lead Arrangers”).



 
Administrative Agent:
JPMorgan Chase Bank, N.A. (“Chase” and in such capacity, the “Administrative
Agent”).



 
Syndication Agent:
Wells Fargo Bank, National Association (“WFB”).



 
Lenders:
A syndicate of banks, financial institutions and other entities, including Chase
and WFB, arranged by the Lead Arrangers (collectively, the “Lenders”).



II.            Revolving Credit Facility



 
Type and Amount of Facility:
Five-year revolving credit facility (the “Revolving Facility”) in the amount of
$60,000,000 (the “Revolving Commitment” and the loans thereunder, the “Revolving
Loans”).



 
Availability:
The Revolving Facility shall be available on a revolving basis during the period
commencing on the Closing Date and ending on the fifth anniversary thereof (the
“Maturity Date”).



 
Letters of Credit:
A portion of the Revolving Facility not in excess of $7,000,000 shall be
available for the issuance of letters of credit (the “Letters of Credit”) by
Chase (in such capacity, the “Issuing Lender”), of which amount not more than
$2,000,000 shall be available for standby letters of credit.  No Letter of
Credit shall have an expiration date after the earlier of (a) one year after the
date of issuance and (b) five business days prior to the Maturity Date; provided
that any Letter of Credit with a one-year tenor may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in clause (b) above).

 

B-1

 

 

 
 
Drawings under any Letter of Credit shall be reimbursed by the Borrower (whether
with its own funds or with the proceeds of Revolving Loans) on the same business
day.  To the extent that the Borrower does not so reimburse the Issuing Lender,
the Lenders under the Revolving Facility shall be irrevocably and
unconditionally obligated to reimburse the Issuing Lender on a pro rata basis.



 
Swing Line Loans:
A portion of the Revolving Facility not in excess of  $5,000,000 shall be
available for swing line loans (the “Swing Line Loans”) from the Administrative
Agent (in such capacity, the “Swing Line Lender”).  The Borrower may request
Swing Line Loans from the Swing Line Lender on same-day notice.  Any such Swing
Line Loans will reduce availability under the Revolving Facility on a
dollar-for-dollar basis.  Each Lender under the Revolving Facility shall
acquire, under certain circumstances, an irrevocable and unconditional pro rata
participation in each Swing Line Loan.

 
 

 
Maturity:
The Maturity Date.



III.           Term Loan Facility



 
Type and Amount of Facility:
A term loan facility (the “Term Loan Facility”) in the aggregate amount of
$70,000,000 (the loans thereunder, the “Term Loans”; and collectively with the
Revolving Loans, the “Loans”).



 
Term Loan Availability:
The Term Loans shall be made available in a single drawing on the Closing Date
(as defined below).  Amounts repaid or prepaid in respect of the Term Loans may
not be reborrowed.



 
Amortization:
Equal quarterly installments of principal in an aggregate amount for each
12-month period following the Closing Date, beginning on September 30, 2014, as
set forth below:



 
Loan Year
Amount



 
       1
$8,000,000
   

 
 
       2
$10,000,000
   

 
 
       3
$12,000,000

 
 
       4
$16,000,000
   

 
 
       5
$24,000,000



 
Maturity:
The Term Loan Facility will mature on the Maturity Date.  The remaining
aggregate principal amount of the Term Loans will be repayable at maturity.

 

B-2

 

 

 
IV.           Expansion Feature


 
Post-Closing Accordion:
Subsequent to the Closing Date, the Borrower may, at its option and with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) and subject to customary conditions to be mutually agreed
upon, request to obtain incremental term loans in an amount up to $30,000,000
without the consent of any Lenders not participating in such incremental term
loans.  The requested incremental term loans may only be used by the Borrower
and/or any of its subsidiaries to finance acquisitions permitted under the Loan
Documents.  The requested incremental term loans may be assumed by one or more
existing lenders and/or by other financial institutions, as agreed by the
Borrower and the Administrative Agent.  Nothing shall constitute, or otherwise
be deemed to be, a commitment on the part of any Lender to provide incremental
term loans at any time.  At the time of exercise of any post-closing accordion
described above, the Administrative Agent shall have the right to make
reallocations of the outstanding commitments under each of the Revolving
Facility and the outstanding Term Loans at such time, along with the allocation
of the incremental term loans, in order to allocate exposures of the Lenders on
a pro rata basis across the Revolving Facility and the Term Loans (including the
outstanding Term Loans and the incremental term loans).



V.            Purpose; Certain Payment Provisions


 
Purpose:
The proceeds of the Facilities shall be used to finance the working capital
needs/for general corporate purposes of the Borrower and its subsidiaries and to
finance the Acquisition and other acquisitions permitted under the Loan
Documents and expenses incurred in connection therewith and to refinance certain
existing indebtedness.



 
Fees and Interest Rates:
As set forth on Annex I.



 
Mandatory Prepayments :
In addition to any scheduled installments due on the Term Loans under the Loan
Documents, the Term Loans shall be prepaid by amounts equal to:



 
 
(a)          100% of the net proceeds of any sale or other disposition
(including as a result of casualty or condemnation) by the Borrower or any of
its subsidiaries of any assets, except for sales of inventory or obsolete or
worn-out property in the ordinary course of business and subject to certain
other customary exceptions (including capacity for reinvestment and an exception
for immaterial asset sales to be mutually agreed upon) to be agreed upon;



 
 
(b)          100% of the net proceeds of any incurrence of debt not permitted by
the Credit Documentation after the Closing Date by the Borrower or any of its
subsidiaries (subject to exceptions to be agreed); and

 

B-3

 

 

 
 
 
(c)          50% of excess cash flow (to be defined in a manner to be mutually
agreed upon) for each fiscal year of the Borrower commencing with the fiscal
year of the Borrower ending on or about June 30, 2015; provided that if the
Senior Secured Net Leverage Ratio (as described below) as of the last day of the
four fiscal quarter period ending on the last day of any such fiscal year of the
Borrower was less than or equal to 2.00 to 1.00, no such excess cash flow
mandatory prepayment in respect of such fiscal year shall be required.



 
Mandatory prepayments of the Term Loans pursuant to paragraphs (a), (b) and (c)
above shall be applied to the installments thereof on a pro rata basis to all
remaining amortization payments.



 
Voluntary Prepayments:
Permitted in whole or in part, in minimum amounts of at least $1,000,000 and
multiples of $1,000,000 in excess thereof, with prior written notice but without
premium or penalty other than customary indemnification for breakage costs in
the case of prepayment of Eurodollar Loans other than on the last day of a
related interest period.  Voluntary prepayments of the Term Loans shall be
applied on a pro rata basis to all remaining amortization payments.



VI.
Collateral and Other Credit Support



 
Collateral:
The Facilities will be secured by a first perfected security interest (subject
to permitted liens) in all of the assets of the Borrower and Guarantors,
including all of the outstanding equity interests of the Borrower’s subsidiaries
(other than pledges of equity interests in immaterial subsidiaries and otherwise
limited, in the case of foreign subsidiaries, to 65% of the equity interests of
first tier foreign subsidiaries to the extent a pledge of a greater percentage
could reasonably be expected to result in material adverse tax
consequences) (collectively, the “Collateral”). The Collateral will also secure
bank products (including ACH transactions, credit card transactions and cash
management services) and swap agreements, in each case, owing to any Lender or
its affiliates.

 

B-4

 

 

 
 
Notwithstanding anything to the contrary, the Collateral shall exclude the
following: (i) any fee-owned real property and all leasehold interests
(including requirements to deliver landlord lien waivers, estoppels and
collateral access letters), (ii) assets subject to certificates of title (other
than motor vehicles subject to certificates of title, provided that perfection
of security interests in such motor vehicles shall be limited to the filing of
Uniform Commercial Code financing statements), letter of credit rights (other
than to the extent the security interest in such letter of credit right may be
perfected by the filing of Uniform Commercial Code financing statements) with a
value of less than an amount to be mutually and reasonably agreed and commercial
tort claims with a value of less than an amount to be mutually and reasonably
agreed, (iii) pledges and security interests prohibited by applicable U.S. law,
rule or regulation or agreements with any U.S. governmental authority, (iv)
equity interests in any entity other than wholly owned subsidiaries to the
extent not permitted by the terms of such subsidiary’s organizational or joint
venture documents, (v) no more than 65% of the voting equity interests of any
foreign subsidiary owned directly by the Borrower or a Guarantor), (vi) any
lease, license or other agreement or any property subject to a purchase money
security interest or similar arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or purchase money arrangement or create a right of termination in
favor of any other party thereto (other than the Borrower or a Guarantor) after
giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the Uniform Commercial Code
notwithstanding such prohibition, (vii) those assets as to which the
Administrative Agent and the Borrower reasonably agree that the cost of
obtaining such a security interest or perfection thereof are excessive in
relation to the benefit to the Lenders of the security to be afforded thereby,
(viii) trust accounts, payroll accounts and escrow accounts, (ix) cash to secure
letter of credit reimbursement obligations to the extent such secured letters of
credit are issued or permitted, and such cash collateral is permitted, under the
Loan Documents (as amended, waived, supplemented or modified from time to time),
(x) any application for registration of a Trademark filed with the US Patent and
Trademark Office (“PTO”) on an intent-to-use basis if the grant of a security
interest therein would impair the validity or enforceability of such intent to
use trademark applications under applicable federal law until such time (if any)
as a statement of use or amendment to allege use is accepted by the PTO, at
which time such Trademark shall automatically become part of the Collateral, and
(xi) foreign assets (other than pledges of equity interests in foreign
subsidiaries as contemplated above), (the foregoing described in clauses (i),
(ii), (iii), (iv), (v), (vi), (vii), (viii), (ix), (x) and (xi) are,
collectively, the “Excluded Assets”).  In addition, in no event shall (x)
control agreements or control or similar arrangements be required with respect
to deposit or securities accounts unless so requested by the Administrative
Agent, and in such case the Borrower shall only be required to use commercially
reasonable efforts to obtain such agreements and (y) the Borrower or any of its
subsidiaries be required to take any action with respect to the creation or
perfection of liens under foreign law with respect to any Collateral (other than
foreign law governed pledge agreements covering equity interests in material
first-tier foreign subsidiaries to the extent requested by the Administrative
Agent).  Additionally, the Loan Documents shall contain provisions allowing for
release from the Collateral of (i) assets sold to an entity that is not the
Borrower or any subsidiary of the Borrower in compliance with the Loan Documents
(as amended, waived, supplemented or modified from time to time) and (ii) assets
owned by a Guarantor after release of the Guarantor in compliance with the Loan
Documents (as amended, waived, supplemented or modified from time to time).

 

B-5

 

 

 
 
All the above-described pledges, security interests and mortgages shall be
created on terms to be set forth in the Loan Documents; and none of the
Collateral shall be subject to other pledges, security interests or mortgages
(except permitted liens) and other exceptions.



 
Guaranties:
Each direct or indirect domestic subsidiary of the Borrower, other than
immaterial (with immateriality standards to be mutually agreed upon)
subsidiaries (the “Guarantors”) shall unconditionally guarantee all of the
indebtedness, obligations and liabilities of the Borrower arising under or in
connection with the Loan Documents as well as obligations in respect of secured
bank products (including ACH transactions, credit card transactions and cash
management services) owing to the Administrative Agent and swap agreements owing
to any Lender or its affiliates.



VII.         Certain Conditions
 
 
Initial Conditions:
The availability of the Facilities shall be conditioned upon the conditions
precedent set forth in Section 6 of the Commitment Letter and in Exhibit C
thereto on or before the Expiration Date (the date upon which all such
conditions shall be satisfied, the “Closing Date”).



 
On-Going Conditions:
The making of each extension of credit after the Closing Date shall be
conditioned upon (a) the accuracy of all representations and warranties in the
Loan Documents (including, without limitation, the material adverse change and
litigation representations); (b) there being no default or event of default in
existence at the time of, or after giving effect to the making of, such
extension of credit and (c) after giving effect to the extensions of credit
request, the total extensions of credit under the Revolving Facility shall not
exceed the Revolving Commitment then in effect.



As used herein and in the Loan Documents a “material adverse change” shall mean
any event, development or circumstance that has had or could reasonably be
expected to have a material adverse effect on (a) the business, operations,
property, or condition, financial or otherwise, of the Borrower and its
subsidiaries taken as a whole or (b) the validity or enforceability of (i) the
credit agreement or any of the other Loan Documents or (ii) the rights or
remedies of the Administrative Agent and the Lenders thereunder.
 

B-6

 

 



VIII.        Certain Documentation Matters


 
The Loan Documents shall contain the following representations, warranties,
covenants and events of default (subject to exceptions, baskets and thresholds
to be negotiated in good faith (taking into account the Acquisition and the
financial condition and operational requirements of the Borrower and its
subsidiaries) and to be mutually agreed upon):



Representations and
 

 
Warranties:
Financial condition and statements; solvency; no material adverse change;
existence and standing, authorization and validity; compliance with law,
including, without limitation, anti-corruption laws and sanctions; corporate
power and authority; enforceability of Loan Documents; no conflict with law or
contractual obligations; no material litigation; no default; title to property;
liens; intellectual property; taxes; insurance; Federal Reserve regulations;
ERISA; Investment Company Act; subsidiaries; hazardous materials; labor matters;
accuracy of disclosure; security documents; permits and licenses; other
ventures; and material contracts.



 
Affirmative Covenants:
Delivery of quarterly and annual financial statements, compliance certificates,
management letters, annual operating/business plan, updated organizational
chart, lists of material documents and information furnished to governmental or
regulatory agencies (other than publicly filed information), and other
information requested by the Lenders; payment of material obligations (other
than indebtedness) and taxes; continuation of business and maintenance of
existence and material rights and privileges; compliance with laws (including
implementation and maintenance of policies and procedures in respect of
anti-corruption laws and sanctions); maintenance of policies and procedures
designed to ensure compliance with anti-corruption laws and sanctions; accuracy
of information; maintenance of property and insurance; maintenance of books and
records; right of the Lenders to inspect property and books and records; notices
of defaults, litigation and other material events (including with respect to
ERISA, environmental, FDA and other regulatory matters); compliance with
environmental laws; guarantor and collateral requirements; and use of proceeds
(including in respect of anti-corruption laws and sanctions).



 
Financial Covenants:
The Borrower will comply with the following financial covenants (to be tested on
a consolidated basis):



 
 
(i)          Total Net Leverage Ratio.  The Borrower shall maintain a ratio of
(i) (a) Consolidated Total Funded Indebtedness, minus (b) the Cash Deduction
Amount to (ii) Consolidated Adjusted EBITDA, of not more than 3.50 to 1.00;
provided that if (x) any acquisition permitted by the Loan Documents (other than
the Acquisition) is consummated in accordance with the terms of the Loan
Documents prior to June 30, 2015 and (y) the aggregate consideration paid in
respect of such acquisition exceeds $20,000,000 (such acquisition, the “Trigger
Acquisition”), then the maximum Total Net Leverage Ratio covenant level shall
(x) increase to 4.00 to 1.00 for any fiscal quarter (ending on or prior to March
31, 2015) in which such acquisition is consummated and each fiscal quarter
thereafter through and including the fiscal quarter ending on or about March 31,
2015, (y) step down to 3.75 to 1.00 for the fiscal quarters ending on or about
June 30, 2015 and September 30, 2015 and (z) revert to 3.50 to 1.00 for the
fiscal year ending on or about December 31, 2015 and shall remain in effect for
each fiscal quarter of the Borrower thereafter.

 

B-7

 

 

 
 
 
(ii)         Senior Secured Net Leverage Ratio.  The Borrower shall maintain a
ratio of (i) (a) Consolidated Total Funded Senior Secured Indebtedness, minus
(b) the Cash Deduction Amount to (ii) Consolidated Adjusted EBITDA, of not more
than 3.00 to 1.00; provided that if any Trigger Acquisition is consummated, then
the maximum Senior Secured Net Leverage Ratio covenant level shall (x) increase
to 3.25 to 1.00 for any fiscal quarter (ending on or prior to March 31, 2015) in
which such acquisition is consummated and each fiscal quarter thereafter through
and including the fiscal quarter ending on or about March 31, 2015 and (y)
revert to 3.00 to 1.00 for the fiscal quarter ending on or about June 30, 2015
and shall remain in effect for each fiscal quarter of the Borrower thereafter.



 
 
(iii)        Debt Service Coverage Ratio.  The Borrower shall maintain a ratio
of (i) (a) Consolidated Adjusted EBITDA, plus non-cash unrealized losses in
connection with swap agreements, minus (b) the sum of (1) the unfinanced portion
of capital expenditures (excluding capital expenditures solely financed from the
proceeds of equity issuances), plus (2) dividends, distributions, stock
repurchases and redemptions, in each case paid in cash, plus (3) expenses for
income taxes paid in cash, plus (4) non-cash unrealized gains in connection with
swap agreements to (ii) the sum of (a) consolidated interest expense, plus (b)
the scheduled installments of principal on all indebtedness (including capital
leases and earn-outs and deferred acquisition consideration and payments in
respect thereof) have a final maturity of one year or more from the date of
incurrence thereof, of not less than 1.25 to 1.00.



 
As used herein:



 
“Cash Deduction Amount” means, as of any date of determination, the lesser of
(i) (a) Liquidity, minus (b) $5,000,000 and (ii) 50% of Consolidated Adjusted
EBITDA for the most recently completed four fiscal quarter period.



 
“Consolidated Total Funded Indebtedness” means, as of any date of determination,
all funded indebtedness (which shall include, without duplication, (a) all
obligations for borrowed money, (b) all obligations evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations under conditional
sale or other title retention agreements relating to property acquired, (d) all
obligations in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (e) all capital lease obligations, (f) all obligations in respect of
bankers’ acceptances, (g) obligations under earn-outs and deferred acquisition
consideration to the extent the Borrower accounts for such obligations as a
liability on its balance sheet in accordance with GAAP and (h) any off-balance
sheet liability to the extent consisting of any indebtedness, liability or
obligation under any so-called “synthetic lease” transaction or any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
indebtedness for borrowed money but which does not constitute a liability on the
balance sheet (other than operating leases and contingent liabilities), as of
such date.

 

B-8

 

 

 
 
“Consolidated Total Funded Senior Secured Indebtedness” means, as of any date of
determination, (i) the Consolidated Total Funded Indebtedness that is secured by
a lien on any property of the Borrower and its subsidiaries, plus (ii) earn-outs
and deferred acquisition consideration to the extent the Borrower accounts for
such obligations as a liability on its balance sheet in accordance with GAAP,
minus (iii) all subordinated indebtedness, in each case as of such date.



 
“Liquidity” means, as of any date of determination, the sum of Domestic
Liquidity and Foreign Liquidity.



 
“Domestic Liquidity” means, as of any date of determination, the dollar amount
of unrestricted and unencumbered (other than the liens of the Lenders and any
customary liens of depositary banks) cash and cash equivalents maintained by the
Borrower and its subsidiaries in the United States, as of such date.



 
“Foreign Liquidity” means, as of any date of determination, the dollar amount of
unrestricted and unencumbered cash and cash equivalents (other than customary
liens of depositary banks) maintained by the Borrower and its subsidiaries
outside of the United States less the applicable combined federal and state
marginal income tax due or payable (taking into account the federal deduction
for state income taxes and any and all tax credits) that would be imposed on the
Borrower or applicable subsidiary in the case of, and with respect to, the
repatriation of such cash and cash equivalents to the United States of America,
in each case as of such date.



 
Consolidated Adjusted EBITDA shall be calculated for the Borrower and all of its
subsidiaries and include add-backs for (i) non-cash expenses related to stock
based compensation, (ii) cash transaction fees and expenses solely in respect of
the consummation of acquisitions, dispositions and equity issuances, in each
case permitted by the Loan Documents in an aggregate amount not to exceed 5% of
Consolidated Adjusted EBITDA for such period (calculated without giving effect
to the add-back described in this clause (ii)), (iii) restructuring charges (for
a specific period and not on a continuing basis during the term of the
Facilities) subject to a cap to be mutually agreed, and shall also include such
other add-backs and deductions to be mutually agreed upon.  Consolidated
Adjusted EBITDA shall be calculated giving pro forma effect to acquisitions and
dispositions as if such acquisitions and dispositions occurred at the beginning
of the measuring period in which such acquisitions were consummated.

 

B-9

 

 

 
 
Financial covenants shall be calculated (i) without giving effect to any
election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any indebtedness or other liabilities of the
Borrower or any subsidiary at “fair value”, as defined therein, (ii) without
giving effect to any treatment of indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such indebtedness in a reduced or
bifurcated manner as described therein, and such indebtedness shall at all times
be valued at the full stated principal amount thereof and (iii) with respect to
capital leases, the amounts of capital lease obligations, any lease that was
classified or accounted for as an operating lease as of (and any similar lease
entered into after) the Closing Date in accordance with GAAP shall be classified
or accounted for as an operating lease and not a capital lease, even though, as
a result of a change in GAAP or the Borrower’s implementation of FASB ASC 840,
such lease would be classified and accounted for as a capital lease under GAAP.



 
Negative Covenants:
Limitations (subject to exceptions, as appropriate, to be negotiated and
including the specific exceptions set forth herein) on:

 
●
indebtedness (provided that Permitted Unsecured Indebtedness shall be permitted
in an aggregate outstanding principal amount not to exceed $100,000,000);

 
●
liens;

 
●
guaranties;

 
●
mergers, consolidations, liquidations and dissolutions;

 
●
sales of assets;

 
●
sales of receivables;

 
●
payment of restricted payments (including dividends and other payments in
respect of equity interests; provided that quarterly dividends approved by the
Borrower’s board of directors and consistent with past practices will be
permitted so long as at the time of and immediately after giving effect to such
dividend on a pro forma basis, the Borrower is in compliance with the ratio
financial covenants described above);

 
●
investments (including acquisitions; provided that acquisitions shall be
permitted subject to customary requirements (i) in an aggregate annual amount
not to exceed $35,000,000 and (ii) in an aggregate amount not to exceed
$100,000,000 during the term of the Facilities), loans and advances;

 
●
nature of business;

 
●
sale and leaseback transactions;

 
●
federal reserve regulations;

 
●
accounting policies and procedures;

 

B-10

 

 

 
 
●
optional prepayments and modifications of subordinated debt instruments;

 
●
transactions with affiliates;

 
●
changes in fiscal year;

 
●
restrictive agreements;

 
●
government regulation;

 
●
hazardous materials; and

 
●
amendments to the Purchase Agreement.



 
As used herein, “Permitted Unsecured Indebtedness” means unsecured indebtedness
of the Borrower (including unsecured subordinated indebtedness to the extent
subordinated to the obligations of the Borrower and the Guarantors under the
Loan Documents on terms reasonably acceptable to the Administrative Agent);
provided that (i) both immediately prior to and after giving effect (including
pro forma effect) thereto, no default shall exist or would result therefrom,
(ii) such indebtedness matures after, and does not require any scheduled
amortization or other scheduled payments of principal prior to, the date that is
181 days after the Maturity Date (it being understood that any provision
requiring an offer to purchase such Indebtedness as a result of change of
control or asset sale shall not violate the foregoing restriction), (iii) such
indebtedness is not guaranteed by any subsidiary of the Borrower other than the
Guarantors (which guarantees, if such Indebtedness is subordinated, shall be
expressly subordinated to the obligations of the Borrower and the Guarantors
under the Loan Documents on terms not less favorable to the Lenders than the
subordination terms of such subordinated indebtedness) and (iv) the covenants
applicable to such indebtedness are not more onerous or more restrictive in any
material respect (taken as a whole) than the applicable covenants set forth in
the Loan Documents.



 
Events of Default:
Nonpayment of principal, interest, fees and other amounts when due;
representations and warranties are incorrect in any material respect; violation
of covenants (subject, in the case of certain affirmative covenants, to a grace
period of thirty days); cross-default (including in respect of swap agreements);
bankruptcy events; certain ERISA events; material judgments; any material
provision of any of the Loan Documents shall cease to be in full force and
effect or the Borrower or any of its subsidiaries shall so assert; any interests
created by the security documents shall cease to be enforceable and of the same
priority purported to be created thereby; and a change of control.



                Voting:
Amendments, waivers and consents with respect to the Loan Documents shall
require the approval of at least two (2) Lenders holding greater than 50% of the
commitments and loans under the Facilities, except that (a) the consent of each
Lender directly affected thereby shall be required with respect to (i)
reductions in the amount or extensions of the scheduled date of amortization or
final maturity of any loan, (ii) reductions in the rate of interest or any fee
or extensions of any due date thereof and (iii) increases in the amount or
extensions of the expiry date of any Lender’s commitment and (b) the consent of
each Lender shall be required to (i) permit the Borrower to assign its rights
under the Credit Agreement, (ii) modify the pro rata sharing provisions or any
of the voting percentages, (iii) release all or substantially all of the
Guarantors; or (iv) release all or substantially all of the Collateral.

 

B-11

 

 

 
 
Defaulting Lenders:
Documentation will include the Administrative Agent’s customary provisions
regarding defaulting Lenders.



Assignments and
 

 
Participations:
The Lenders shall be permitted to assign to certain eligible assignees all or a
portion of their Loans and commitments with the consent, not to be unreasonably
withheld, of (a) the Borrower (provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five business days after having
received notice thereof), unless (i) the assignee is a Lender, an affiliate of a
Lender or an approved fund or (ii) an Event of Default has occurred and is
continuing, (b) the Administrative Agent, unless only a Term Loan is being
assigned to a Lender, an affiliate of a Lender or an approved fund, (c) the
Issuing Lender, unless only a Term Loan is being assigned to a Lender, an
affiliate of a Lender or an approved fund and (d) the Swing Line Lender, unless
only a Term Loan is being assigned to a Lender, an affiliate of a Lender or an
approved fund.  In the case of partial assignments (other than to another
Lender, to an affiliate of a Lender or an approved fund), the minimum assignment
amount shall be $5,000,000, unless otherwise agreed by the Borrower and the
Administrative Agent.  All assignments shall be required to be made on a
pro-rata basis among the Facilities.  The Lenders shall also be permitted to
sell participations in their Loans.  Participants shall have the same benefits
as the Lenders with respect to yield protection and increased cost
provisions.  Voting rights of participants shall be limited to those matters
with respect to which the affirmative vote of the Lender from which it purchased
its participation would be required as described under “Voting” above.  Pledges
of loans in accordance with applicable law shall be permitted without
restriction.  Each Lender may disclose information to prospective participants
and assignees.  Promissory notes shall be issued under the Facilities only upon
request.



 
Yield Protection:
The Loan Documents shall contain customary provisions (a) protecting the Lenders
against increased costs or loss of yield resulting from changes in reserve, tax,
capital adequacy, liquidity and other requirements of law (including reflecting
that both (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder, issued
in connection therewith or in implementation thereof and (y) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III shall, in the case of each of
the foregoing clause (x) and clause (y), be deemed to be a change in law
regardless of the date enacted, adopted or issued) and from the imposition of or
changes in withholding or other taxes and (b) indemnifying the Lenders for
“breakage costs” incurred in connection with, among other things, any prepayment
of a Eurodollar Loan (as defined in Annex I) on a day other than the last day of
an interest period with respect thereto.

 

B-12

 

 

 
Expenses and
 

 
Indemnification:
The Borrower shall pay (a) all reasonable out-of-pocket expenses of the
Administrative Agent and the Lead Arrangers and their affiliates associated with
the syndication of the Facilities and the preparation, execution, delivery and
administration of the Loan Documents and any amendment or waiver with respect
thereto (including the reasonable fees, disbursements and other charges of
counsel; provided that such legal fees, disbursements and charges shall be
limited to one primary counsel, and one local counsel in each applicable
jurisdiction, for the Administrative Agent and the Lead Arrangers), and (b) all
out-of-pocket expenses of the Administrative Agent and the Lenders (including
the fees, disbursements and other charges of one primary counsel (and one local
counsel in each applicable jurisdiction) for the Administrative Agent and one
additional counsel for all of the Lenders and additional counsel as the
Administrative Agent or any Lender or group of Lenders determines are necessary
in light of actual or potential conflicts of interest or the availability of
different claims of defenses) in connection with the enforcement of the Loan
Documents and (c) fees and expenses associated with other advisors and
professionals engaged by the Administrative Agent or the Lead Arrangers.



 
The Administrative Agent, the Lead Arrangers, the Lenders and their affiliates
and the respective officers, directors, employees, advisors and agents of such
persons will have no liability for, and will be indemnified and held harmless
against, any loss, liability, cost or expense incurred in respect of the
financing contemplated hereby or the use or the proposed use of proceeds thereof
(except to the extent determined by a court of competent jurisdiction by a final
and nonappealable judgment to have resulted from (x) the gross negligence or
willful misconduct of the indemnified party or (y) a material breach in bad
faith by such indemnified party of its express obligations under the Loan
Documents pursuant to a claim initiated by the Borrower).




 

B-13

 

 

 
 
Governing Law:
This Term Sheet and any related commitment letter and fee letter are, and the
Loan Documents will be, governed by the internal laws of the State of New York.


Primary Counsel to
 

the Lead Arrangers and
 

 
the Administrative Agent:
Sidley Austin LLP.

 

B-14

 

 

 
Annex I


Interest and Certain Fees


Interest Rate Options:
The Borrower may elect that the loans comprising each borrowing bear interest at
a rate per annum equal to (a) the Alternate Base Rate (such loans herein
referred to as “ABR Loans”) plus the Applicable Margin or (b) the Adjusted LIBO
Rate (such loans herein referred to as “Eurodollar Loans”) plus the Applicable
Margin; provided, that all Swing Line Loans shall bear interest at a rate per
annum equal to the ABR plus the Applicable Margin.



As used herein:


“Alternate Base Rate” or “ABR” means the greatest of (a) the prime rate of
interest announced from time to time by Chase or its parent (which is not
necessarily the lowest rate charged to any customer), changing when and as said
prime rate changes (the “Prime Rate”), (b) the federal funds effective rate from
time to time plus 0.5% and (c) the Adjusted LIBO Rate for a one month interest
period as displayed on Reuters screen LIBOR01 page (or on any successor or
substitute page) on such day plus 1%.


“Adjusted LIBO Rate” means the London interbank offered rate administered by ICE
Benchmark Administration or any other person that takes over the administration
of such rate for Dollars (adjusted for statutory reserve requirements for
eurocurrency liabilities) for a period equal to one, three or six months (as
selected by the Borrower) as displayed on pages LIBOR01 or LIBOR02 of the
Reuters screen or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion (the “LIBO Screen Rate”) at approximately
11:00 a.m., London time, two (2) business days prior to the commencement of such
interest period; provided that, if the LIBO Screen Rate shall not be available
at such time for a period equal in length to such interest period then the LIBO
Rate shall be determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) in accordance with procedures
to be outlined in the Credit Agreement.


“Applicable Margin” means a percentage determined in accordance with the pricing
grid attached hereto as Annex I-A.


Interest Payment Dates:
In the case of ABR Loans, interest shall be payable on the first day of each
quarter, upon any prepayment due to acceleration and at final maturity.



 
In the case of Eurodollar Loans, interest shall be payable in arrears on the
last day of each interest period and, in the case of an interest period longer
than three months, quarterly, upon any prepayment and at final maturity.

 
 

Commitment Fee:
A commitment fee calculated at the rate prescribed in the pricing grid attached
hereto as Annex I-A on the average daily unused portion of the Revolving
Commitment, payable quarterly in arrears to the Administrative Agent for the
ratable benefit of the Lenders (including the Administrative Agent) from the
Closing Date until termination of the Revolving Commitment.  For purposes of
calculating the commitment fee, Swing Line Loans shall not be considered usage
of the Revolving Credit Facility.

 

 

 

 

 
Letter of Credit Fees:
Letter of Credit:  The Borrower shall pay a commission on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans, on the daily maximum amount to be drawn
under all Letters of Credit, payable to the Administrative Agent for the ratable
benefit of the Lenders (including the Issuing Lender).



 
Fronting Fee:  A fronting fee of 0.125% per annum of the face amount of each
Letter of Credit issued shall be payable to the Issuing Lender, together with
any documentary and processing charges in accordance with the Issuing Lender’s
standard schedule for such charges with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of each
letter of credit and each drawing made thereunder.



Default Rate:
After the occurrence and during the continuation of an event of default, the
applicable interest rate and Letter of Credit Fee will, at the option of the
Administrative Agent or the Required Lenders, (i) be increased by 2% per annum
(and new Eurodollar Loans may be suspended) and (ii) overdue interest, fees and
other amounts shall bear interest at 2% above the rate applicable to ABR Loans.



Rate and Fee Basis:
All per annum rates shall be calculated on the basis of a year of 360 days (or
365/366 days, in the case of ABR Loans) for actual days elapsed.




2

 

 

 
Annex I-A


PRICING GRID


Pricing Level
Senior Secured Net
Leverage Ratio
 
Commitment
Fee
Applicable Margin for
Eurodollar Loans
 
Applicable Margin for
ABR Loans
Level I
< 0.75 to 1.00
 
 
0.25%
1.50%
 
0.50%
Level II
> 0.75 to 1.00 but
< 1.50 to 1.00
 
0.25%
1.75%
0.75%
Level III
> 1.50 to 1.00 but
< 2.00 to 1.00
 
0.25%
2.00%
 
1.00%
Level IV
> 2.00 to 1.00
 
 
0.35%
2.25%
1.25%



If at any time the Borrower fails to deliver the quarterly or annual financial
statements or certificates required under the Loan Documents on or before the
date such statements or certificates are due, Pricing Level IV shall be deemed
applicable for the period commencing three (3) business days after such required
date of delivery and ending on the date which is three (3) business days after
such statements or certificates are actually delivered, after which the Pricing
Level shall be determined in accordance with the table above as applicable.


Except as otherwise provided in the paragraph below, adjustments, if any, to the
Pricing Level then in effect shall be effective three (3) business days after
the Administrative Agent has received the applicable financial statements and
certificates (it being understood and agreed that each change in Pricing Level
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change).


Notwithstanding the foregoing, Pricing Level III shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable financial
statements for the Borrower’s first fiscal quarter ending after the Closing Date
(unless such financial statements demonstrate that Pricing Level IV should have
been applicable during such period, in which case such other Pricing Level shall
be deemed to be applicable during such period) and adjustments to the Pricing
Level then in effect shall thereafter be effected in accordance with the
preceding paragraphs.
 

3

 

 

 
EXHIBIT C
 
PROJECT ETC
Conditions
 
The availability of the Facilities shall be subject to the satisfaction of the
following conditions (subject to the Limited Conditionality
Provision).  Capitalized terms used but not defined herein have the meanings set
forth in the Commitment Letter to which this Exhibit C is attached and in
Exhibits A and B thereto.
 
1.       Each party thereto shall have executed and delivered the credit
documentation on terms consistent with the Term Sheet and otherwise consistent
with the Limited Conditionality Provision (the “Credit Documentation”), and the
Commitment Parties shall have received:
 
               a.  
customary closing certificates, documents, instruments and legal opinions; and

 
              b.  
a certificate from the chief financial officer of the Borrower, in the form
attached as Annex I hereto, certifying that Borrower and its subsidiaries, on a
consolidated basis after giving effect to the Transactions and the other
transactions contemplated hereby, are solvent.

 
2.       On the Closing Date, after giving effect to the Transactions, neither
the Borrower nor any of its subsidiaries shall have any material indebtedness
for borrowed money other than (a) the Facilities, (b) certain other de minimus
indebtedness to the extent permitted under the Purchase Agreement and limited to
$750,000 and (c) certain other indebtedness to be mutually agreed upon.  The
Administrative Agent shall have received reasonably satisfactory evidence of
repayment of all indebtedness to be repaid on the Closing Date and the discharge
(or the making of arrangements for discharge) of all liens other than liens
permitted to remain outstanding under the Credit Documentation.
 
3.       The terms of the Purchase Agreement (including all exhibits, schedules,
annexes and other attachments thereto and other agreements related thereto) and
all related documents shall be reasonably satisfactory to the Lead Arrangers, it
being agreed that the draft Purchase Agreement dated March 26, 2014 and
documents related thereto, in each case provided to the Lead Arrangers is
reasonably satisfactory to the Lead Arrangers.  The Acquisition shall be
consummated pursuant to the Purchase Agreement, substantially concurrently with
the initial funding of the Facilities, and no provision thereof shall have been
amended in any material respect or waived (it being understood and agreed that
changes to purchase price (except for decreases to the purchase price of less
than 15% (cumulative for all such decreases) of the total consideration for the
Acquisition; it being understood that any such reduction of less than 15% shall
be applied to reduce the aggregate principal amount of the Term Loan Facility on
a dollar for dollar basis) or the definitions of “Purchaser Material Adverse
Effect” or “Company Material Adverse Effect” or any modifications to, without
limitation, any of the provisions to the extent relating to any Administrative
Agent’s, any Lead Arranger’s or any Lender’s liability, jurisdiction or status
as a third party beneficiary under the Purchase Agreement shall in each case be
deemed to be a material amendment), and no consent shall have been given
thereunder without the prior written consent of the Commitment Parties.
 
4.       The closing of the Facilities shall have occurred on or before the
Expiration Date.
 

C-1

 

 

 
5.       The Commitment Parties shall have received (a) audited (or, with
respect to the Target, reviewed) consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of the Borrower, the
Target and their respective subsidiaries, for the three most recently completed
fiscal years ended at least 90 days before the Closing Date (and, with respect
to the Target, audited for the period from January 1, 2013 to September 30,
2013), (b) unaudited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of the Borrower, the Target and
their respective subsidiaries, for each subsequent fiscal quarter ended at least
45 days before the Closing Date and (c) satisfactory financial statement
projections through and including the Borrower’s fiscal year ending on or about
June 30, 2019, together with such information as the Administrative Agent and
the Lenders shall reasonably request (including, without limitation, a detailed
description of the assumptions used in preparing such projections).  The
Commitment Parties confirm receipt of the foregoing information.
 
6.       The Commitment Parties shall have received a pro forma consolidated
balance sheet and related pro forma consolidated statement of income of the
Borrower and its subsidiaries as of and for the twelve-month period ending on
the last day of the most recently completed four-fiscal quarter period ended at
least 45 days prior to the Closing Date, prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of such
statement of income).
 
7.       The Purchase Agreement Representations and Specified Representations
shall be true and correct in all material respects (and in all respects if
qualified by materiality or material adverse effect) subject to the Limited
Conditionality Provision.
 
8.       No payment or bankruptcy default or event of default shall exist at the
time of, or after giving effect to, the extensions of credit on the Closing
Date.
 
9.       All fees and expenses due to the Commitment Parties and the Lenders
shall have been paid or shall have been authorized to be deducted from the
proceeds of the initial fundings under the Facilities.
 
10.     All actions necessary to establish that the Administrative Agent will
have a perfected  security interest  in the Collateral shall have been taken,
subject to the Limited Conditionality Provisions.
 

C-2

 

 

 
ANNEX I TO EXHIBIT C
 
SOLVENCY CERTIFICATE
 
[___________], 2014
 
This Solvency Certificate (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section [__] of the Credit
Agreement, dated as of [_________], 2014, among Aceto Corporation (the
“Borrower”), the lenders from time to time party thereto and JPMorgan Chase
Bank, N.A. as Administrative Agent (the “Credit Agreement”).  Unless otherwise
defined herein, capitalized terms used in this Certificate shall have the
meanings set forth in the Credit Agreement.
 
I, [___________], the Chief Financial Officer of the Borrower (after giving
effect to the Transactions), in that capacity only and not in my individual
capacity (and without personal liability), DO HEREBY CERTIFY on behalf of the
Borrower that as of the date hereof, after giving effect to the consummation of
the Transactions (including the execution and delivery of the Purchase Agreement
and the Credit Agreement, the making of the Loans and the use of proceeds of
such Loans on the date hereof):
 
1.   The sum of the liabilities (including contingent liabilities) of the
Borrower and its Subsidiaries, on a consolidated basis, does not exceed the fair
value of the present assets of the Borrower and its Subsidiaries, on a
consolidated basis.
 
2.   The present fair saleable value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the total amount that
will be required to pay the probable liabilities (including contingent
liabilities) of the Borrower and its Subsidiaries as they become absolute and
matured.
 
3.   The capital of the Borrower and its Subsidiaries, on a consolidated basis,
is not unreasonably small in relation to their business as contemplated on the
date hereof.
 
4.           The Borrower and its Subsidiaries, on a consolidated basis, have
not incurred and do not intend to incur, or believe that they will incur, debts
or other liabilities, including current obligations, beyond their ability to pay
such debts or other liabilities as they become due (whether at maturity or
otherwise).
 
5.           The Borrower and its Subsidiaries, on a consolidated basis, are
“solvent” within the meaning given to that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances.
 
6.           For purposes of this Certificate, the amount of any contingent
liability has been computed as the amount that, in light of all of the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.
 

3

 

 

 
7.   In reaching the conclusions set forth in this Certificate, the undersigned
has (i) reviewed the Credit Agreement and other Loan Documents referred to
therein and such other documents deemed relevant, (ii) reviewed the financial
statements (including the pro forma financial statements) referred to in Section
[__] of the Credit Agreement (the “Financial Statements”) and (iii) made such
other investigations and inquiries as the undersigned has deemed
appropriate.  The undersigned is familiar with the financial performance and
prospects of the Borrower and its Subsidiaries and hereby confirms that the
Financial Statements were prepared in good faith and fairly present, in all
material respects, on a pro forma basis as of [_________] (after giving effect
to the Transactions), the Borrower’s and its Subsidiaries’ consolidated
financial condition.
 
8.   The financial information and assumptions which underlie and form the basis
for the representations made in this Certificate were fair and reasonable when
made and were made in good faith and continue to be fair and reasonable as of
the date hereof.
 
9.   The undersigned confirms and acknowledges that the Administrative Agent and
the Lenders are relying on the truth and accuracy of this Certificate in
connection with the Commitments and Loans under the Credit Agreement.
 
[Remainder of Page Intentionally Left Blank]
 

 

 

 

 
IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

                    Name:       Title:
Chief Financial Officer
 

 

 

 